                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-12-73-GF-BMM
                Plaintiff,
      vs.

JONATHAN JAMES HENDERSON,                                   O RDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 4, 2019. (Doc. 66.) Jonathan

Henderson (Henderson) waived the 14 day objection period and his right to

allocute before the undersigned.

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on October 3, 2019. (Doc.

65.) The United States accused Williams of violating his conditions of supervised

release by: 1) by using methamphetamine on two separate occasions; 2) by failing

to participate in substance abuse treatment; 3) by failing to follow the instructions
of his probation officer; and 4) by failing to report for substance abuse testing.

(Doc. 63.)

      Henderson admitted to the allegations. (Doc. 65.) Judge Johnston found that

Williams’ violations warrant revocation, and recommended a sentence of 7 months

of custody, with 37 months of supervised release to follow. (Doc. 66 at 3.)

      The violations prove serious and warrant revocation of Henderson’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 66) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Jonathan James Henderson

be sentenced to custody to seven months, with thirty-seven months of supervised

release to follow.

      DATED this 21st day of October, 2019.
